ALAN E. NORRIS, Circuit Judge,
concurring in part, dissenting in part.
I agree with the majority that .the decisions of the district courts, which held the pre-1997 automatic stay provision of the PLRA to be unconstitutional, must be reversed because the provision, as amended, “does not give rise to an unconstitutional incursion by Congress into the powers reserved for the Judiciary.” In my view, however, it is not necessary for us to construe the automatic stay provision to permit courts to “suspend the automatic stay in accordance with general equitable principles,” in order to save the amended statute. As I read the statute, a district court may postpone the operation of the automatic stay once for a period of sixty days, provided that it finds good cause to do so. Nothing more is authorized by § 3626(e) and, from a constitutional perspective, nothing more is required.
Before discussing the substance of the automatic stay provision, I feel obliged to touch briefly upon the issue of mootness. Because the amendments to the automatic stay provision significantly alter the inquiry into its constitutionality, I believe that the appropriate response is to remand the matter to the district courts so that they can consider the effect of' the amendments on the' statute. This is the position taken by both the Justice Department and the prisoner plaintiffs and, as the majority opinion recognizes, this is the preferred procedure in cases where a change in the law fails to extinguish the controversy.
In declining to hold that the case before us is moot, the majority explains that “because this ease does not necessitate any findings of fact, the district judges’ expertise in evaluating factual matters cannot advance our appellate review of this action.” This conclusion ignores the obvious consideration that, since the automatic stay provision directly affects the manner in which district courts handle prison conditions cases, the ideal place to begin an inquiry into the ramifications of the provision would be in these very same courts. As the result of the amendments, for instance, district courts can postpone the effective date of the automatic stay by an additional sixty days. 18 U.S.C. § 3626(e)(3). This tripling of the original statute’s time period before an automatic stay takes effect represents a significant change, and we ought not to preclude the district courts from their traditional role in helping us to determine in the first instance whether Congress exceeded its authority under the Constitution.
Finally, as the Justice Department points out, while this appeal was pending another panel of this court upheld the constitutionality of § 3626(b), the immediate termination provision of the PLRA. Hadix v. Johnson, 133 F.3d 940 (6th Cir.1998). That development certainly alters the legal landscape facing the district courts on remand and we should permit them the opportunity to reassess their initial decisions.
In sum, I agree with the Justice Department and the prisoner plaintiffs that this appeal is moot in light of the 1997 amendments to the automatic stay provision.
Turning to the merits, I fail to see why we need to read an “equitable exception” into the automatic stay provision in order to avoid a separation-of-powers problem. The majority contends that if district courts are limited to a one-time, sixty-day postponement of the automatic stay, the provision “violates the separation-of-powers doctrine because it amounts to a direct legislative suspension of a judicial order.” It does nothing of the *951kind: the suspension is neither immediate nor permanent; at all times the district court retains the authority to avoid (or, alternatively, to lift) a stay by simply complying with certain substantive provisions of the PLRA, 18 U.S.C. § 3626(b).1 The automatic stay neither mandates a rule of decision in contravention of Klein nor reopens a final judgment in contravention of Plant. Rather, the provision simply encourages the district court to comply with the PLRA in a timely fashion without divesting the court of the authority to decide the merits of the case.
What are the practical consequences of the automatic stay provision? First, the stay is, by definition, a temporary state that is lifted when the district court makes the factual findings required by the PLRA. While the realities of a crowded court docket coupled with the complexity of litigation related to prison conditions will occasionally make it difficult for district courts to comply with the time constraints imposed by § 3626(e), they do not make it impossible. Courts, after all, do control their own dockets and are free to impose deadlines upon parties and to shift schedules in response to evolving priorities. See Harris v. Callwood, 844 F.2d 1254, 1255 (6th Cir.1988) (citing Link v. Wabash R.R. Co., 370 U.S. 626, 630, 82 S.Ct. 1386, 8 L.Ed.2d 734 (1962)).
Even in the event that the automatic stay provision were triggered by inaction, the consequences are hardly as dire as the majority would have us believe. In the event that prospective relief is stayed pending the factual findings mandated by 18 U.S.C. § 3626(b), none of the improvements to prison conditions made by the State over the past decade will be jettisoned nor will prison policies relating to concerns such as health care revert to those in effect before 1985. Rather, the State will be permitted to pause in its implementation of those programs that have not been fully realized.
The automatic stay provision does not represent a way in which the State can evade its obligations. It merely allows the State to request that the status quo be maintained pending a factual finding by the district court that further relief is constitutionally required. Considering the lengthy span of prison litigation,2 a relatively brief hiatus to review the continued legitimacy of extensive court-ordered relief strikes me as both constitutionally permissible and practically advisable.
Within certain limits, what Congress can create, Congress can take away. The Constitution explicitly gives Congress the power to establish “inferior Courts” and to determine the jurisdiction of those courts. U.S. Const, art. Ill, § 1. Even the appellate jurisdiction of the Supreme Court is, after all, subject to regulation under the Exceptions Clause. U.S. Const, art. Ill, § 2, cl. 2.; Ex parte McCardle, 74 U.S. (7 Wall.) 506, 19 L.Ed. 264 (1868); see Gerald Gunther, Congressional Power to Curtail Federal Court Jurisdiction, 36 Stan. L.Rev. 895, 908 (1984). Once jurisdiction is conferred, of course, Congress must permit the courts a “meaningful” opportunity to decide the case. In my view, the automatic stay provision does not, as the majority would have it, implicate “the integrity and fairness of judicial decisionmaking.” Rather, it merely represents a permissible exercise of Congress’ undisputed authority to establish regulations governing the manner in which inferior federal courts operate.
Finally, the majority’s invocation of the doctrine of separation-of-powers seems especially ironic, since Congress enacted the PLRA in part due to a perception that federal courts flouted the doctrine by assuming control over prisons. The majority now lectures Congress that it need not have concerned itself with that aspect of the doctrine. *952Perhaps the lesson to be drawn by Congress is that the only side that matters is onr side—that while federal courts may encroach upon the prerogatives of the legislative and executive branches (not to mention those of the States), Congress dare not tinker with ours.
For the reasons just outlined, I concur in the decision to reverse the decisions of the district courts below, but dissent with respect to the reasoning. I also concur in the majority’s resolution of the award of attorney fees by Judge Feikens and of Judge Enslen’s decision to retain jurisdiction over security classification.

. Many consent decrees dealing with prison litigation, including those before us, have been in effect for more than a decade. See, e.g., Dougan, 129 F.3d at 1425 (since 1983); Suffolk County Jail, 129 F.3d at 653 (since 1979); Benjamin, 124 F.3d at 165 (since 1978-79); Gavin, 122 F.3d at 1084 (since 1984); Plyler, 100 F.3d at 369 (since 1986).